DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 06/16/2022, wherein claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  
The acronym VRF is not defined in the claim. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14, 16, 18 and 20 of US Patent No. 11463324.  For example, claim 1 of the instant application encompasses all of the limitations of claim 1 of US Patent No. 11463324 as follows:
Instant Application: 17/841,710
Patented Application: 11,463,324
Claim 1:  A device comprising:
Claim 1: A system for managing a software defined network, comprising:
a processor; and
a memory coupled to the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
a processor, an input/output device coupled to the processor, and a memory coupled to the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising:

implementing the software defined network by logically attaching a single External Border Gateway Protocol (eBGP) session to multiple virtual routing and forwarding (VRF) instances, wherein the single eBGP session is assigned to an interface-VRF that emulates a direct logical relationship between a provider edge-customer edge (PE-CE) BGP session and at least one VRF instance;
receiving route information from a customer edge (CE) device of a customer network, wherein the route information includes a first community value (CV) corresponding to a first route and a first virtual private network (VPN) and a second CV corresponding to a second route and a second VPN, wherein the first route is different from the second route and the first VPN is different from the second VPN, and wherein the customer network includes a first node and a second node;
receiving route information from a customer edge (CE) device of a customer network, wherein the route information includes a first community value (CV) corresponding to a first route and a first virtual private network (VPN) and a second CV corresponding to a second route and a second VPN, wherein the first route is different from the second route and the first VPN is different from the second VPN, and wherein the customer network includes a first node and a second node;
parsing the route information to identify the first CV and the second CV;
parsing the route information to identify the first CV and the second CV;
based on the parsing, importing the first route to a first virtual routing and forwarding (VRF) instance to provide the first node with access to the first VPN; and
based on the parsing, importing the first route to a first VRF instance of the multiple VRF instances to provide the first node with access to the first VPN; and
based on the parsing, importing the second route to a second VRF instance to provide the first node and the second node with access to the second VPN, the second VRF instance different from the first VRF instance.
based on the parsing, importing the second route to a second VRF instance of the multiple VRF instances to provide the first node and the second node with access to the second VPN, the second VRF instance different from the first VRF instance.


Claims 1-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14, 16, 18 and 20 of US Patent No. 11463324.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 9-14, 16, 18 and 20 of US Patent No. 11463324 are in essence a “species” of the generic invention of claim 1-12 and 15-20 of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Primary Examiner, Art Unit 2458